Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, and 7 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Marakhtanov; Alexei et al. (US 20130059448 A1) in view of, if necessary, Smith; David Charles et al. (US 20180308687 A1). Marakhtanov teaches a film-forming apparatus (Figure 6) for forming a predetermined film on a substrate having a recess by plasma ALD, the film-forming apparatus (Figure 6) comprising: a chamber (500; Figure 6; [0064]) accommodating a substrate; a stage (507; Figure 6; [0073]) supporting the substrate in the chamber (500; Figure 6; [0064]); a shower head (501,515; Figure 6; [0065]-[0066]-Applicant’s 10; Figures 1-5) disposed to be opposed to the stage (507; Figure 6; [0073]) and having a conductive upper electrode (electrode 501; Figure 6; [0065]-[0066]-Applicant’s 11; Figures 1-5) and a conductive shower plate (515; Figure 6; [0065]-[0066]-Applicant’s 14; Figures 1-5) insulated (via 525 gap; Figure 6) from the upper electrode (electrode 501; Figure 6; [0065]-[0066]-Applicant’s 11; Figures 1-5), the upper electrode (electrode 501; Figure 6; [0065]-[0066]-Applicant’s 11; Figures 1-5) including a gas inlet hole (gas inlet hole at 516/501 interface; Figure 6) through which a gas including a film forming source gas for film formation and a reactant gas is supplied to a gas diffusion space (“upper plasma 501”; Figure 6) between the upper electrode (electrode 501; Figure 6; [0065]-[0066]-Applicant’s 11; Figures 1-5) and the shower plate (515; Figure 6; [0065]-[0066]-Applicant’s 14; Figures 1-5); an electrode (not shown; “..an electrode for transmitting RF…”; [0073]) contained in the stage (507; Figure 6; [0073]); a first high-frequency power supply (505; Figure 6; [0066]) connected to the upper electrode (electrode 501; Figure 6; [0065]-[0066]-Applicant’s 11; Figures 1-5); and a second high-frequency power supply (511; Figure 6; [0070]) connected to the electrode (not shown; “..an electrode for transmitting RF…”; [0073]) contained in the stage (507; Figure 6; [0073]), wherein a high-frequency power is supplied from the first high-frequency power supply (505; Figure 6; [0066]) to the upper electrode (electrode 501; Figure 6; [0065]-[0066]-Applicant’s 11; Figures 1-5), thereby forming a high-frequency electric field in the gas diffusion space (“upper plasma 501”; Figure 6) and generating a first capacitively coupled plasma (“upper plasma 501”; Figure 6-Applicant’s P1; Figure 1), and the first capacitively coupled plasma (“upper plasma 501”; Figure 6-Applicant’s P1; Figure 1) is used to dissociate the reactant gas, and radicals of the reactant gas mainly react with the film forming source gas to form the predetermined film on the substrate, at a predetermined timing during the film formation by the first capacitively coupled plasma (“upper plasma 501”; Figure 6-Applicant’s P1; Figure 1), a high-frequency power is supplied from the second high-frequency power supply (511; Figure 6; [0070]) to the electrode (not shown; “..an electrode for transmitting RF…”; [0073]) in the stage (507; Figure 6; [0073]), thereby forming a high-frequency electric field between the shower plate (515; Figure 6; [0065]-[0066]-Applicant’s 14; Figures 1-5) and the electrode (not shown; “..an electrode for transmitting RF…”; [0073]) in the stage (507; Figure 6; [0073]) and generating a second capacitively coupled plasma (“lower plasma 503”; Figure 6-Applicant’s P2; Figure 1) independently of the first capacitively coupled plasma (“upper plasma 501”; Figure 6-Applicant’s P1; Figure 1), and the second capacitively coupled plasma (“lower plasma 503”; Figure 6-Applicant’s P2; Figure 1) is used such that the film formed on the substrate is etched mainly by ion-assisted etching, as claimed by claim 1. The above noted italicized claim text is believed to be intended use claim recitations for the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
However, Marakhtanov does not teach TiCl4  as a film forming source gas.
Marakhtanov further teaches:
The film-forming apparatus (Figure 6) of claim 1, further comprising: a DC pulse application unit (520; Figure 6; [0067]-Applicant’s 70; Figure 1) applying a DC pulse voltage to the upper electrode (electrode 501; Figure 6; [0065]-[0066]-Applicant’s 11; Figures 1-5) instead of the first high-frequency power supply (505; Figure 6; [0066]) or in addition to the first high-frequency power supply (505; Figure 6; [0066]), as claimed by claim 2
The film-forming apparatus (Figure 6) of claim 1, wherein the first capacitively coupled plasma (“upper plasma 501”; Figure 6-Applicant’s P1; Figure 1) is generated as remote plasma in a gas diffusion space (“upper plasma 501”; Figure 6) in the shower head (501,515; Figure 6; [0065]-[0066]-Applicant’s 10; Figures 1-5), and radicals of the reactant gas that has passed through the shower plate (515; Figure 6; [0065]-[0066]-Applicant’s 14; Figures 1-5) are mainly supplied to the substrate, as claimed by claim 4. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
The film-forming apparatus (Figure 6) of claim 1, wherein the shower plate (515; Figure 6; [0065]-[0066]-Applicant’s 14; Figures 1-5) is grounded (via chamber 500; [0063]), as claimed by claim 7
If “a film forming source gas” is construed structurally then Marakhtanov does not teach such as gas. Then Smith teaches use of TiCl4 ([0040]) gas in Smith’s reactor (Figure 5) as a film forming gas.
In the event that Marakhtanov does not anticipate the emumeated claims, then, it would have been obvious to one of ordinary skill in the art at the time the invention was made for Marakhtanov to use TiCl4 gas as taught by Smith.
Motivation for Marakhtanov to use TiCl4 gas as taught by Smith is for depositing titanium films as taught by Smith ([0040]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Marakhtanov; Alexei et al. (US 20130059448 A1) and, if necessary, Smith; David Charles et al. (US 20180308687 A1). Marakhtanov and Smith are discussed above. Marakhtanov teaches, in the Figure 4 embodiment, a third high-frequency power supply (410/408; Figure 4-Applicant’s 37; Figure 3) connected to the electrode (not shown; “..an electrode for transmitting RF…”; [0073]) in the stage (not shown; Figure 4) wherein the third high-frequency power supply applies a high-frequency bias power to the substrate. However, Marakhtanov does not teach, in Marakhtanov’s Figure 6 the film-forming apparatus (Figure 6) of claim 1, further comprising: a third high-frequency power supply (Applicant’s 37; Figure 3) connected to the electrode (not shown; “..an electrode for transmitting RF…”; [0073]) in the stage (507; Figure 6; [0073]) and configured to apply a high-frequency bias power to the substrate.
Support for “configured to apply a high-frequency bias power to the substrate” is found [0040]. Specifically, the specification teaches “The third high-frequency power supply 37 is configured to apply to the substrate W a high-frequency bias power..”. Marakhtanov teaches a the third high-frequency power supply 410/408 is configured to apply to the substrate W a high-frequency bias power... As such, Marakhtanov teaches an equivalent apparatus that performs the function of applying to the substrate W a high-frequency bias power. As a result, Marakhtanov’s prior art elements of 37 for applying to the substrate W a high-frequency bias power performs the identical function of applying to the substrate W a high-frequency bias power in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Marakhtanov to add additonal of Marakhtanov’s high-frequency power supply (410/408; Figure 4-Applicant’s 37; Figure 3) connected to Marakhtanov’s  electrode (not shown; “..an electrode for transmitting RF…”; [0073]) in Marakhtanov’s stage (not shown; Figure 4) as taught by Marakhtanov.
Motivation for Marakhtanov to add additonal of Marakhtanov’s high-frequency power supply (410/408; Figure 4-Applicant’s 37; Figure 3) connected to Marakhtanov’s  electrode (not shown; “..an electrode for transmitting RF…”; [0073]) in Marakhtanov’s stage (not shown; Figure 4) as taught by Marakhtanov is for providing variables RF power frequencies as taught by Marakhtanov  ([0057],[0059],[0077]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marakhtanov; Alexei et al. (US 20130059448 A1) in view of Smith; David Charles et al. (US 20180308687 A1). Marakhtanov and Smith are dicussed above. Marakhtanov does not Marakhtanov’s film-forming apparatus (Figure 6) of claim 1, further comprising: an ion trap disposed directly below Marakhtanov’s  shower plate (515; Figure 6; [0065]-[0066]-Applicant’s 14; Figures 1-5) wherein the ion traps removes ions in Marakhtanov’s second capacitively coupled plasma (“lower plasma 503”; Figure 6-Applicant’s P2; Figure 1) that have passed through Marakhtanov’s shower plate (515; Figure 6; [0065]-[0066]-Applicant’s 14; Figures 1-5).
Smith teaches a similar plasma processing chamber including a plasma ion grid (550; Figure 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Marakhtanov to add Smith’s plasma ion grid (550; Figure 5) as taught by Smith.
Motivation for Marakhtanov to add Smith’s plasma ion grid (550; Figure 5) as taught by Smith is for “limiting the amount of hot electrons” as taught by Smith ([0101]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marakhtanov; Alexei et al. (US 20130059448 A1) in view of Hanawa; Hiroji et al. (US 8980379 B2) and Bera; Kallol et al. (US 20090230089 A1). Marakhtanov and Hanawa are discussed above. Marakhtanov and Hanawa do not teach Marakhtanov’s film-forming apparatus (Figure 6) of claim 1, wherein Marakhtanov’s shower plate (515; Figure 6; [0065]-[0066]-Applicant’s 14; Figures 1-5) is connected to a ground line (Applicant’s 17; Figure 2), and Marakhtanov’s film-forming apparatus (Figure 6) further includes an impedance adjusting circuit disposed on the ground line (Applicant’s 17; Figure 2).
Bera teaches a similar capacitance plasma reactor system including a shower plate (208; Figure 2-Applicant’s 14; Figures 1-5) is connected to a ground line (ground line off 222; Figure 2-Applicant’s 17; Figure 2), and Bera’s film-forming apparatus (Figure 2) further includes an impedance adjusting circuit (222; Figure 2) disposed on the ground line (ground line off 222; Figure 2-Applicant’s 17; Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Marakhtanov to add Bera’s impedance adjusting circuit (222; Figure 2) disposed on the ground line (ground line off 222; Figure 2-Applicant’s 17; Figure 2).
Motivation for Marakhtanov to add Bera’s impedance adjusting circuit (222; Figure 2) disposed on the ground line (ground line off 222; Figure 2-Applicant’s 17; Figure 2) is for “alleviating uneven plasma” for uniform processing as taught by Bera (abstract).
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive.
Applicant states:
“
Other cited references fail to disclose various elements of claims relied on by the Office Action to reject claim 1.Accordingly, the Office Action fails to establish a prima facie case of obviousnness for claim 1.
“
In response, the Examiner has closesly reconsidered the above repeated grounds of rejection. As noted above, the Examiner miantains his rejections for the reasons set forth above.
Applicant states:
“
Further, amended claim 1 recites the features of "the first capacitively coupled plasma is used to dissociate the reactant gas, and radicals of the reactant gas mainly react with the film forming source gas to form the predetermined film in the recess of the substrate" and "the second capacitively coupled plasma is used such that the film formed in the recess of the substrate is etched mainly by ion-assisted etching.'' 
These features were previously recited in claims 3 and 5 (now canceled). Although it is 
alleged in the Office Action that the structures of Marakhtanov is substantially identical to that of the claims and the claimed properties or functions were presumed to be inherent, Applicant respectfully disagrees. These features are not merely functions and there is no teaching in 
Marakhtanov that these features may be achieved by the structure of Marakhtanov. Absent additional evidence, Applicant disagrees that these features are inherent in Marakhtanov.
“
In response, the Examiner notes that claims 3 and 5 were previously rejected on the same grounds as re-stated above. The noted features are indeed inherent and are likewise considered intended use for the pending apparatus claims. Applicant’s have yet to claim structure that distinguishes from the cited prior art. The processing gas identity, and resulting chemical and physcial properties, does not further limit apparatus claims all other things being equal. 
Applicant states:
“
Claim 1 further recites the feature of "at a predetermined timing during the film 
formation by the first capacitively coupled plasma ... generating a second capacitively coupled plasma independently of the first capacitively coupled plasma...." This feature is advantageous, among other reasons, because void-free burying at the recess (see in Fig. 8C of PGPUB) or the reduction of the stress may be achieved (see in Figs. 8C and 10A to 10C). Marakhtanov fails to disclose this feature 
Smith nor Hanawa remedy such deficient disclosure of Marakhtanov. 
Accordingly, amended claim 1 and its dependent claims are patentably distinguishable over the cited references. Hence, withdrawal of the rejections is respectfully requested.
“
In response, the Examiner again emphasizes that the noted features are indeed inherent and are likewise considered intended use for the pending apparatus claims. The claimed “predetermined timing” can be construed as any time during wafer processing. The claimed feature is broad and is likewise met by the above cited prior art. Applicants have yet to claim structure that performs the claimed “predetermined timing” to thereby distinguish from the cited prior art. The processing method, as embodied by “predetermined timing”, is identically and intended use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716